Title: To Benjamin Franklin from the Baron d’Arendt, [10 October 1782]
From: Arendt, Henry Leonard Philip, baron d’
To: Franklin, Benjamin


Jeudi [October 10, 1782]
Baron Arendt, qui est arrivé icy de L’amerique par Londres & la Nouvelle York, ayant eù le malheur d’avoir été pris par Les Anglois souhaite avoir l’honneur d’assurer ses respects a Son Excellence Mr. Le Docteur Franklin pour Lui remettre une Lettre de La part du Mr Robert Morris, et se presentera demain le Vendredi chés Lui vers Le Midi.
Le Baron a joint a cette Lettre quelques gazettes de Londres.
